Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 06/12/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/12/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bushings to minimize a tear and a wear on said collar” of claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0048] recites “inner tube 130” and “collar 130” and the collar should be “120” to be consistent with the rest of the specification and the drawings.

Claim Objections
Claims 1-2, 7-11, and 13-15 are objected to because of the following informalities: 
Claim 1 in line 20 recites “when said ear lower end abuts the curved openings lower ends” and should be “when said ears lower ends abuts the curved openings lower ends” to be consistent with the plural “lower ends”. 
Claim 2 in line 1 should include a comma between “claim 1 wherein” and recite “claim 1, wherein”.
Claims 7-11 in line 1 respectively should include a comma between “claim 1 wherein” and recite “claim 1, wherein”.
Claim 10 in lines 2-3 recite “a collar top end having a top end diameter and a collar lower end having a lower end diameter” and should be “the top end of the collar having a top end diameter and the bottom end of the collar having a lower end diameter” since the top end and bottom end of the collar was previously recited in claim 1 and to be consistent with the specification.  
Claim 11 in line 2 recites “high-density polyethylene HDPE” and should be “high-density polyethylene 
Claim 13 in line 1 should include a comma between “claim 12 wherein” and recite “claim 12, wherein”.
Claim 14 in line 1 should include a comma between “claim 13 wherein” and recite “claim 13, wherein”.
Claim 15 in line 1 should include a comma between “claim 12 wherein” and recite “claim 12, wherein”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1 in line 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much more, less, or different than the shape of a cylinder would be considered generally cylindrical with regard to the inner tube. For examination purposes, the limitation “an inner tube having a generally cylindrical body” will be interpreted as “an inner tube having a .
Claim 1 in line 3 recites “generally” and is indefinite for the same reasons above for claim 1 in line 2. For examination purposes, the limitation “a collar having a generally tubular body” will be interpreted as “a collar having a 
Claim 12 in line 2 recites “generally” and is indefinite for the same reasons above for claim 1 in line 2. For examination purposes, the limitation “an inner tube having a generally cylindrical body” will be interpreted as “an inner tube having a 
Claim 12 in line 3 recites “generally” and is indefinite for the same reasons above for claim 1 in line 2. For examination purposes, the limitation “a collar having a generally tubular body” will be interpreted as “a collar having a 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-11 and 13-17 are rejected under 112th second paragraph.

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance of independent claims 1 and 12:
In regard to claims 1 and 12, Acquistapace et al. (US 9,970,581) discloses a coupling system (Fig. 1, coupling system as shown) comprising: 
an inner tube having a cylindrical body (Fig. 1, element 2 has a cylindrical body and can be considered an inner tube inserted into element 3); 
a collar having a tubular body (Fig. 1, casing 3.3 has a tubular body and can be considered as a collar) comprising:
	a collar inner wall defining a bore which extends axially and receiving an inner tube portion (Fig. 1, inner wall of 3.3 receiving 2 defines a bore and extend axially);
	a top end and a bottom end (Fig. 1, a top end of 3.3 defined at the opening receiving 2 and a bottom end at the opposite axial end of 3.3);
	a neck portion disposed on the top end (Fig. 1, the portion of 3.3 that includes the part at 8.1 of levers 12 and 13) and further comprising a first curved opening and a second curved opening disposed diametrically opposite of one another on the neck portion (Fig. 5, openings at 8.1 and 9.1 are circular holes which can be interpreted as a first curved opening and a second curved opening for protrusions that extend from the levers 12 and 13);
	the first curved opening and the second curved opening each further including a curved opening higher end and a curved opening lower end axially spaced from one another (Fig. 9 shows a close up of one of the openings at 8.1 and half of the circular hole can be reasonably interpreted as a curved opening higher end and the other half as a curved opening lower end which are axially spaced apart);
a circular gasket concentrically disposed between the inner tube and the collar (Figs. 4 and 9, seal member 25 is at least radially between 2 and 3);
a right CAM lever and a left CAM lever (Fig. 1, levers 12 and 13) structurally engageable with the first curved opening and the second curved opening of the collar (Figs. 1 and 5, eccentric cams 8 and 9 are protrusions of levers 12 and 13 that extend through the indicated curved openings at 8.1 and 9.1 and therefore can be considered as engageable with the first curved opening and the second curved opening) and each comprising:
	an inner face (Fig. 5, inner face of 12 and 13 defined by the surface that contacts the handle 11 and where the cams 8 and 9 extend from) further including a curved protrusion defining a curved ear protruding outwardly from the inner face (Figs. 5 and 9, eccentric cams 8 and 9 are curved protrusions extending outwardly from the indicated inner face), the curved ear having an ear higher end and an ear lower end axially spaced apart (Fig. 9, a higher end can be interpreted as the end at 8.5 and a lower end axially opposite of 8.5 and this interpretation applies to cam 9 since both cams 8 and 9 are identical);
a handle connecting the right CAM lever to the left CAM lever (Fig. 5, handle 11 connects 12 and 13) wherein:
	a user can single-handedly move the handle between a locked position and an unlocked position (Figs. 5 and 9, a user can single-handedly operate 11 between a locked position and an unlocked position).
Acquistapace et al. does not show or suggest the neck portion extending radially outwardly and when each ear lower end abuts the curved openings lower ends of the collar, the coupling system is in a locked position, and when each ear higher end abuts the curved opening higher ends of the collar, the coupling system is in an unlocked position. The eccentric cams 8 and 9 that define the ears do not contact the curved openings at 8.1 and 9.1 and contacts the inner tube 2 at 5 as shown in Fig. 9 to lock and unlock the coupling system. Further, the curved openings at 8.1 and 9.1 only provides an opening for the cams 8 and 9 to extend through and not for contact with the cams to lock and unlock the coupling system. Therefore, it would not have been obvious to one of ordinary skill in the art to have modified Acquistapace et al. to have the cams contact the curved openings and the neck portion extending radially outwardly and such a modification would require hindsight reasoning and reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Krapp (US 2.478,586), McCarthy (US 5,338,069), Goda (US 6,089,619), Lauffenburger (US 4,222,593), Brandon (US 1,261,687), and Murray (US 3,383,123) discloses a coupling system having two levers, an inner tube, a collar with openings, and a seal.
	Barish et al. (US 3,278,207) discloses a coupling system having two levers, an inner tube, a collar with openings, and a handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679